                           Case 2:21-mj-00081-kjd Document 1 Filed 08/16/21 Page 1 of 1

                                                                                                                                U.::i.Dblr:_;,:i COUI\T
      AO 91 (Rev. 11/11) Criminal Complaint                                                                                    n1sT,...·!"T
                                                                                                                              L'     t\ L,.1. •'...,"'l'.r. \/i.RMONT
                                                                                                                                                  ...
                                                                                                                                                            •~"




.•                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                                                                                              Zltl Ali 16 AH 1: Si
                                                                District of Vermont                                                   CLERK
                        United States of America                          )                                                     By              tfl::,
                                                                                                                                        .- UiY C'',.ct.:nr.
                                                                                                                                                    ~;;,
                                     V.                                   )                                                            OeP
                                                                          )       Case No.
                             ERIC GRENIER
                                                                          ~               J'.~l-mJ~l-1
                                                                          )
                                                                          )
                                Defendant(s)


                                                     CRIMINAL COMPLAINT
               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
     On or about the date(s) of                  August 13, 2021                 in the county of                           Rutland                          in the
                            District of           Vermont             , the defendant(s) violated:

                  Code Section                                                      Offense Description
     18 U.S.C. § 922(g)(1):                         Knowingly possessing a firearm, in and affecting commerce, knowing that he
                                                    had been convicted of a crime punishable by a term of imprisonment
                                                    exceeding one year.




               This criminal complaint is based on these facts:
     See attached affidavit.




              ~ Continued on the attached sheet.


                                                                                                            Complainant's signature

                                                                                  Eric Brimo, Special Agent, Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF)

                                                                                                             Printed name and title

     Sworn to before me and signed in my presence.


     Date:             08/14/2021


     City and state:                      Burlington, Vermont                     Hon. Kevin J. Doyle, United States
                                                                                                             Printed name and title
